ON STATE’S MOTION FOR REHEARING
WOODLEY, Judge.
The complaint and information were drawn under Art. 880b V.A.P.C. (Acts 55th Leg. 2nd Called Session, 1957, p. 170, Ch. 13).
'Though appellants’ attack upon the validity of that statute appeared to have merit, the act charged in the' complaint and information is forbidden and made punishable by another statute *458applicable to the whole of Shelby County, namely Art. 880 V.A.P.C.
We remain convinced that the evidence is insufficient to sustain the conviction.
Motion for rehearing is overruled.